                                                                     JS-6




            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


In re: EPD Investment Co.,
LLC                               CV 18-8323 DSF (JCx)
and JERROLD S. PRESSMAN,          Bankruptcy No.: 12-02424 ER
         Debtors,
                                  ORDER RETURNING
                                  CLAIMS AGAINST THE
JASON M. RUND,                    BRIGHT CONSCIENCE
      Chapter 7 Trustee,          TRUST TO THE
      Plaintiff,                  BANKRUPTCY COURT FOR
                                  DETERMINATION
                v.

JOHN C. KIRKLAND, et al.,
       Defendants.



   Having reviewed the submissions of the parties and heard oral
argument, the Court concludes it is appropriate to return the
adjudication of the claims against the Bright Conscience Trust to
the Bankruptcy Court. This will ensure that the Bankruptcy
Court’s expertise is applied to the underlying legal issues. The
remaining claims are core claims, and the Trust does not have a
right to a jury trial.

   The parties are to provide to the Bankruptcy Court all relevant
information pertaining to the jury trial as to John Kirkland,
including the jury’s findings and verdict.
    The parties are also to advise the Bankruptcy Court that this
Court has dismissed Count 1 of the Fourth Amended Complaint as
it relates to John Kirkland.

   Counsel for the Trust represented that only approximately two
additional hours of testimony would be required if this Court were
to try the matter. The Court sees no reason why the Bankruptcy
Court cannot also rely on the testimony provided during the jury
trial. If the Bankruptcy Court determines that it needs
substantial testimony from non-parties that would not be
necessary if this Court were to try the matter (presumably
because the Court observed the testimony given at the jury trial),
the Bankruptcy Court should so advise the parties, and the
parties may seek reconsideration of this ruling on that ground.

  IT IS SO ORDERED.


Date: September 18, 2019            ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                2
